  Case 14-34392         Doc 31     Filed 01/07/19 Entered 01/07/19 09:32:42              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-34392
         VALERIE A EASTON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/22/2014.

         2) The plan was confirmed on 12/03/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/10/2018.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 52.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,600.00.

         10) Amount of unsecured claims discharged without payment: $28,943.19.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-34392      Doc 31      Filed 01/07/19 Entered 01/07/19 09:32:42                     Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $32,911.00
       Less amount refunded to debtor                         $500.73

NET RECEIPTS:                                                                                $32,410.27


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $4,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,423.43
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $5,423.43

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal       Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
American Financial Cre        Unsecured          40.00           NA              NA            0.00        0.00
American Financial Cre        Unsecured          30.00           NA              NA            0.00        0.00
American Financial Cre        Unsecured          25.00           NA              NA            0.00        0.00
American Financial Cre        Unsecured          35.00           NA              NA            0.00        0.00
American Financial Cre        Unsecured          35.00           NA              NA            0.00        0.00
AMERICAN HONDA FINANCE CORP   Unsecured      1,398.00          75.10           75.10          25.27        0.00
AMERICAN HONDA FINANCE CORP   Secured       19,050.00     20,523.10        20,448.00     20,448.00    1,058.32
BENCHMARK MANAGEMENT          Unsecured           0.00           NA              NA            0.00        0.00
CERASTES LLC                  Unsecured            NA         510.00          510.00        171.62         0.00
CITY OF CHICAGO HEIGHTS       Unsecured      1,900.00            NA              NA            0.00        0.00
Comcast                       Unsecured         326.00           NA              NA            0.00        0.00
COMMONWEALTH EDISON           Unsecured         434.00           NA              NA            0.00        0.00
DEVON FINANCIAL SERVICE       Unsecured      1,394.00       1,397.44        1,397.44        470.24         0.00
EXPRESS CASH MART             Unsecured         453.00          0.00            0.00           0.00        0.00
INTERNAL REVENUE SERVICE      Unsecured            NA           0.00            0.00           0.00        0.00
INTERNAL REVENUE SERVICE      Priority       1,840.00       1,780.00            0.00           0.00        0.00
MERRICK BANK                  Unsecured         453.00        424.55          424.55        142.86         0.00
MERRICK BANK                  Unsecured         787.00           NA              NA            0.00        0.00
Midland Funding               Unsecured         838.00           NA              NA            0.00        0.00
MOHELA                        Unsecured      2,842.00     10,854.38        10,854.38      3,652.53         0.00
Nextel                        Unsecured      1,013.00            NA              NA            0.00        0.00
PATHOLOGY CONSULTANTS INC     Unsecured            NA          35.00           35.00          11.78        0.00
SALUTE                        Unsecured         694.00           NA              NA            0.00        0.00
SALUTE VISA GOLD              Unsecured         891.00           NA              NA            0.00        0.00
SANFORD KAHN                  Unsecured           0.00           NA              NA            0.00        0.00
SPRINT NEXTEL                 Unsecured      1,014.00       1,013.73        1,013.73        341.12         0.00
T-MOBILE                      Unsecured      1,936.00            NA              NA            0.00        0.00
US DEPT OF ED MOHELA          Unsecured      1,421.00            NA              NA            0.00        0.00
US DEPT OF ED MOHELA          Unsecured         738.00           NA              NA            0.00        0.00
US DEPT OF ED MOHELA          Unsecured         143.00           NA              NA            0.00        0.00
US DEPT OF ED MOHELA          Unsecured      1,392.00            NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-34392       Doc 31     Filed 01/07/19 Entered 01/07/19 09:32:42                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal       Int.
Name                             Class    Scheduled      Asserted      Allowed         Paid          Paid
US DEPT OF ED MOHELA          Unsecured      1,609.00            NA           NA             0.00        0.00
US DEPT OF ED MOHELA          Unsecured         824.00           NA           NA             0.00        0.00
US DEPT OF ED MOHELA          Unsecured          71.00           NA           NA             0.00        0.00
US DEPT OF ED MOHELA          Unsecured      1,705.00            NA           NA             0.00        0.00
VERIZON                       Unsecured      2,015.00       1,976.51     1,976.51         665.10         0.00
VILLAGE OF RICHTON PARK       Unsecured      1,250.00            NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00              $0.00                  $0.00
      Mortgage Arrearage                                  $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                        $20,448.00         $20,448.00              $1,058.32
      All Other Secured                                   $0.00              $0.00                  $0.00
TOTAL SECURED:                                       $20,448.00         $20,448.00              $1,058.32

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00               $0.00
       Domestic Support Ongoing                            $0.00                 $0.00               $0.00
       All Other Priority                                  $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $16,286.71           $5,480.52                  $0.00


Disbursements:

       Expenses of Administration                          $5,423.43
       Disbursements to Creditors                         $26,986.84

TOTAL DISBURSEMENTS :                                                                      $32,410.27




UST Form 101-13-FR-S (09/01/2009)
  Case 14-34392         Doc 31      Filed 01/07/19 Entered 01/07/19 09:32:42                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
